Citation Nr: 1526976	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1955.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for adjustment disorder.  In
October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.
 
In a January 2014 decision the Board recharacterized the issue on appeal to include any diagnosed psychiatric disability and denied service connection.  The Veteran appealed that decision to the Court, resulting in a December 2014 Joint Motion for Partial Remand (JMR) by the parties.  A December 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  [The January 2014 Board decision also remanded a claim of service connection for tinnitus (which was granted after further development) and denied service connection for sleep apnea, (the appeal of which was dismissed in the December 2014 JMR).  Consequently, those issues are no longer in appellate status.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In the December 2014 JMR, the parties agreed that remand was required for the Board to address whether additional development was necessary with respect to treatment the Veteran reported receiving at the Coatesville, Pennsylvania, VA Hospital in 1974.  (The Board notes that, while the Veteran reported receiving treatment in 1974 (see October 2009 statement), the record indicates that the treatment was received in 1975 (see May 1975 Coatesville VA Hospital Summary, noting no previous psychiatric illness)).  Specifically, the terms of the JMR and additional argument submitted by the Veteran in June 2015 suggest that the complete inpatient records underlying the May 1975 Hospital Summary may contain evidence in support of the Veteran's claim.  The Veteran has also asserted that there are additional outstanding records pertaining to in- and outpatient alcohol abuse treatment at the Philadelphia, Pennsylvania, VA Medical Center (MC) that may be relevant to his claim.  (See June 2015 correspondence).  Consequently, a remand to secure to secure for the record the records a identified is necessary.  

In addition, in the June 2015 argument, the Veteran asserted that the Board's reliance on the negative March 2013 VA nexus opinion was misplaced because it contradicted the opinion of a VA examiner who conducted an in-person examination and failed to offer an opinion as to whether the Veteran's service-connected hearing loss has aggravated a non-service-connected psychiatric disability.  As the theory of aggravation has been explicitly raised, and as additional treatment records (that may suggest a nexus to service) may be received development for another VA psychiatric examination is also necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also secure for the record the complete clinical records of all VA evaluations and/or treatment the Veteran has received for any psychiatric disability, to include alcohol dependency (i.e., those not already associated with the record), to specifically include the complete 1975 Coatesville VA Hospital inpatient records and any 1970s treatment records  from the Philadelphia VAMC.  If any records are unavailable (e.g., irretrievably lost), it must be so certified for the record; the reason for their unavailability must be noted in the record; and the Veteran should be so advised.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his variously diagnosed psychiatric disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found and reconcile the current findings with the diagnoses of depression (not otherwise specified), major depression, bipolar II disorder, depressive neurosis, alcohol dependence, and adjustment disorder found in his VA treatment records/on prior examinations.

(b) Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by a service-connected disability, to include hearing loss/tinnitus?  In so doing, please comment on the medical nexus opinions already in the file (June 2012 and March 2013), expressing agreement or disagreement with each (with rationale).  

(c) If a psychiatric disability is found to not have been incurred in/caused by service or caused by a service-connected disability, but to have been aggravated by a service-connected disability (e.g., hearing loss/tinnitus), specify, to the extent possible, the degree of severity of such disability that resulted from the aggravation (i.e., identify the baseline level of severity of the psychiatric disability before the aggravation occurred, and the level of severity of the psychiatric disability after aggravation was completed).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

